         Case 1:19-cv-11497-GHW Document 24 Filed 05/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JON R. MORGAN, on behalf of himself and all
others similarly situated,                                  Case No. 1:19-CV-11497

                       Plaintiff,                           STIPULATION OF DISMISSAL

               v.

RESIDENT HOME, LLC

                       Defendant.




IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned counsel for

the parties, plaintiff JON R. MORGAN and defendant RESIDENT HOME, LLC (collectively,

the “Parties”), that, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, all

of the claims that were asserted or that could have been asserted in the above-captioned action

are hereby dismissed with prejudice and without costs to any Party as against the other.

       IT IS HEREBY FURTHER STIPULATED AND AGREED that counsel for the

Parties have been authorized by their respective clients to execute this Stipulation.

       IT IS HEREBY FURTHER STIPULATED AND AGREED that no Party hereto is an

infant or incompetent person for whom a committee or conservator has been appointed.

       IT IS HEREBY FURTHER STIPULATED AND AGREED that facsimile/photocopy

signatures may be accepted as originals for all purposes, including filing with the Court.

       IT IS HEREBY FURTHER STIPULATED AND AGREED that this Stipulation may

be filed, without further notice, with the Clerk of the Court by any Party herein.
                                             Page 9 of 10
        Case 1:19-cv-11497-GHW Document 24 Filed 05/27/20 Page 2 of 2




Dated: May 27, 2020



SHALOM LAW, PLLC                                   FENWICK & WEST, LLP


By: __________________________                     By: __________________________
    Jonathan Shalom, Esq.                               Shannon E. Turner, Esq. (ST3434)
    105-13 Metropolitan Avenue,                         555 California Street, 12th Floor
    Forest Hills, NY 11375                              San Francisco, CA 94104
    Telephone: (718) 971-9474                           Telephone: (650) 335-7844
    Email: jshalom@jonathanshalomlaw.com                Facsimile: (415) 281-1350
    Attorneys for Plaintiff                             Email: sturner@fenwick.com
                                                        Attorneys for Defendant




SO ORDERED: ______________________________




                                   Page 10 of 10
